Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed January 6, 2021 has been entered.  Claims 13-27 are pending in this application, with claims 18-24 withdrawn from consideration as directed to a non-elected invention. Thus claims 13-17 and 25-27 are examined herein.

    Claim Interpretation
The statement “to be used…or a liquid route” in lines 2-3 of independent claim 13 is considered to be merely an intended use of a powder as processed according to the method as claimed.  Prior art that does not mention this intended use may nonetheless fully meet the limitations of the instant claims.

Rejections—35 U.S. C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-17 and 25-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13, lines 5-8 recites bringing a powder into contact with “vapour [sic] from” various forms of sublimation, but never explicitly requires sublimating anything.  A vapor from sublimation of a material would not appear to differ in any meaningful way from 
All claims dependent from claim 13, either directly or indirectly, are likewise rejected under this statute.

			Rejections—35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Speirs et al. (U.S. Patent 3,764,373).
Speirs discloses removing oxides from aluminum particles by bringing the particles into contact with a cleansing and transport-inducing agent such as aluminum chloride; see Speirs coil. 5, ll. 17-26.  Speirs col. 8, ll. 5-22 explains that the prior art process involves heating to a temperature near the sublimation temperature of aluminum chloride so that a pronounced outgassing occurs in which vast quantities of a halogen-containing gaseous product are released.  In other words, the aluminum 

			Rejections—35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as obvious over Bernard et al. (U.S. Patent 4,508,563).
Bernard discloses removing oxygen from tantalum powders by contacting the powder with an alkali metal halide and heating to a temperature of 14000C; see Bernard col. 3, ll. 10-30.  Bernard does not explicitly state that “surface oxides” are removed or that the prior art process involves vapour from sublimation of a stripping solid material.  However, one of ordinary skill in the art would understand that i) a chemical reaction will proceed as soon as appropriate reactants come in contact, rendering it likely that the first removal of oxide would be from the surfaces of the tantalum powder, and ii) the temperatures used in the Bernard process are well above the sublimation temperature of the metal halide, rendering it likely that the powders come into contact with vapour from sublimation as presently claimed.  Thus, the disclosure of Bernard et al. is held to establish a prima facie case of obviousness of a method as presently claimed.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daver (U.S. Patent 3,971,657).
Daver discloses removing surface oxides from aluminum powder by mixing the powder with a flux comprising a combination of K3AlF6 and KAlF4 (see Daver col. 3, ll. 25-46) followed by heating.  Daver differs from the claimed invention in that Daver suggests that the flux melts rather than forms a vapor by sublimation as recited in the instant claims.  However, the Office’s position is that the state of matter of a material of a given composition at a certain temperature is governed by the principles of physical chemistry.  In other words, if one heats the material as claimed or as described by Daver (it is the same material in both instances) to a certain temperature, then whether it melts (as suggested by Daver) or sublimates (as suggested in the present specification and claims) would be a result of following natural laws.  Therefore, one of skill in the art would expect that if one heats the material in the prior art to the temperatures set forth therein, some amount of sublimation of the flux will occur, and the resulting vapor will contact the metal powder as claimed. Thus, the disclosure of Daver is held to create a prima facie case of obviousness of a method as presently claimed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Speirs et al.or Daver, as above, either of which in view of CN 1074842 (and its translation of record).
Neither Speirs nor Daver, discussed supra, disclose a vapor entrained by a carrier gas.  CN ‘842 indicates it was known in the art, at the time of filing of the present 
Therefore, the disclosure of either Speirs et al. or Daver, combined with that of CN 1074842, would have suggested a method as presently claimed to one of ordinary skill in the art.

Applicant’s arguments filed January 6, 2021 have been fully considered, and all prior rejections of the claims are hereby withdrawn.  However, the instant claims remain rejected for reasons as set forth above.

The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.

Claims 14, 17 and 25-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest a method as claimed and in which the stripping material is NH4F, or in which a carrier gas and the metal powder form a fluidized bed.  Nor does the prior art disclose or suggest any reason to carry out the claimed method in as additive manufacturing machine.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	March 10, 2021